DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention II, Species II-A, claims 9-13 in the reply filed on 25 February 2022 is acknowledged. The traversal is on the ground(s) that the amendment to the method claim 1 to recite the wire holding device as recited in claim 9.  Applicants arguments, see Page 12, filed on 25 February 2022 to include claims 1-8 with the elected claims 9-13 have been fully considered and are not persuasive. 
Applicant argues on Page 12, second paragraph that “[I]n view of the amendment of method claim 1 to recite that the wire holding device as recited in claim 9 is used, Applicant respectfully submits that the process as claimed cannot be practiced by another and materially different apparatus or by hand”. Examiner respectfully submits that, placing a second portion of a wire inside a channel or moving a wire routing end effector as recited in claim 1 could be practiced by a mechanical means such a hand tool plier or by hand. Further, because there is no structure such as a routing beak or a wire-routing end effector in Invention II, the method recited using these limitations can be practiced by a hand tool such as a groove plier or a gripper or a nose plier. Furthermore, the limitation “a wire parking clip comprising a base portion, left and right clip arms respectively connected to opposite sides of the base portion, and first and second gripper pads respectively attached to the left and right clip arms in a mutually confronting relationship” and “wherein the left clip arm comprises first, second and third left arm portions and the right clip arm comprises first, second and third right arm portions, the third left and right arm portions being connected to the base portion” as claimed in claim 9 are not in Invention I. Therefore, the restriction requirement is still deemed proper and is therefore made FINAL.

Claims 1-8 and 14-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention I and the Species II-B and II-C, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 25 February 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 December 2019 was filed prior to the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 lines 2-5: “wherein the first and second gripper pads are in contact when the wire parking clip is in the closed state and not in contact when the wire parking clip is in the open state.” should read -- wherein the first and second gripper pads are in contact with each other when the wire parking clip is in the closed state and not in contact with each other when the wire parking clip is in the open state. --
Appropriate correction is required.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 12 and 13 recite the limitation “first and second gripper pads” in line 7, line 3 and line 2 respectively. Specification Page 20, last paragraph states “[T]he gripper formed by gripping pads 26a and 26b may be opened to receive a portion (e.g., an end) of a wire by pushing down on angled upper (first) left and right arm portions 24a and 24d (identified in FIG. 4A) of the flexible clip arms 25a and 25b, thereby causing the flexible clip arms 25a and 25b to bend outward and away from each other.” It is unclear the recited “first and second gripper pads” are formed by the gripping pads 26a and 26b as described above because Fig. 2 shows gripping pads 26a and 26b (see Page 20 last paragraph and Page 25 last paragraph) and Figs. 3A and 3B show gripper pads 26a and 26b (see page 24, first paragraph). Would the recited “gripper pad” be “gripping pad” because claim 1 recites “first and second gripping pads” in line 17 as well. 

Claims 10-13 depend on claim 9. Therefore, claims 9-13 are rejected.

 

Allowable Subject Matter
Claims 9-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Claim 13 would be allowable for disclosing a wire holding device having a wire parking clip wherein  a fastener fastened to the hole in the frame; a wire parking clip comprising a base portion, left and right clip arms respectively connected to opposite sides of the base portion, and first and second gripper pads respectively attached to the left and right clip arms in a mutually confronting relationship; wherein the left clip arm comprises first, second and third left arm portions and the right clip arm comprises first, second and third right arm portions, the third left and right arm portions being connected to the base portion and extending generally parallel to each other when the wire parking clip is in a closed state and being not parallel when the wire parking clip is in an open state, the second left and right arm portions being respectively connected to the third left and right arm portions and respectively disposed such that the second left and right arm portions cross at a first crossing at a first elevation above the base portion when viewed from a position in front of the wire parking clip in the closed state, and the first left and right arm portions being respectively connected to the second left and right arm portions and respectively disposed such that the first left and right arm portions cross at a second crossing at a second elevation above the base portion when viewed from in front of the wire parking clip in the closed state, the second elevation being higher than the first elevation; and wherein the first gripper pad is attached to the third left arm portion and the second gripper pad is attached to the third right arm portion.

Though prior art reference Nakayama teaches an antiskid pad on the finger main body, Nakayama does not teach the second left and right arm portions being connected to the third left and right arm portions and respectively disposed such that the second left and right arm portions cross at a first crossing at a first elevation above the base portion when viewed from a position in front of the wire parking clip in the closed state, or the first left and right arm portions being respectively connected to the second left and right arm portions and respectively disposed such that the first left and right arm portions cross at a second crossing at a second elevation above the base portion or antiskid pads that are in contact with each other when the wire parking clip is in the closed state and not in contact when the wire parking clip is in the open state. Prior art of record Cross is silent on a wire holding clip. Prior art of record Apri does not teach a mounting plate fastened to the frame to form a channel occupied by the base portion of the wire parking clip or a pad or an antiskid member. Therefore, claims 9-13 would be allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Nakayama (US 20180169870) teaches a gripper includes a first finger part and a second finger part for attaching a cable harness. 
Prior art of record Apri (US 4324025) teaches a clip for grasping or holding objects comprising of a spring steel wire bent to have an open head from which crisscrossing limbs extend to form separated limbs each with two bearing points for gripping an object to be clamped. 
Prior art of record Cross (US 4692974) teaches a connector block for placing an electrical connector in precise position for receiving the ends of wire segments that are inserted therein by a robotic device. 
Prior art of record Cui (US 20090228023) teaches a clipping device including a clamping ring having a metal clamping portion arranged on a forward end of the retaining portion. 
Prior art of record Harada (US 20060259049) teaches a clip and a clipping equipment having a self-opening holder with two or more clip accommodating grooves having a clipping part and twin-arm part.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/DONGHAI D NGUYEN/Primary Examiner, Art Unit 3729